Order reversed and the criminal case remitted to the Nassau County Court for further proceedings upon relator’s plea of guilty in accordance with section 335-b of the Code of Criminal Procedure. (See People ex rel. Colan v. La Vallee, 14 N Y 2d 83, 86, 87; cf. People ex rel. Miller v. Martin, 1 N Y 2d 406.)
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke and Bergan. Judge Scileppi dissents and votes to affirm upon the ground that section 335-b of the Code of Criminal Procedure was complied with as it read before it was amended in 1963.